DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to introduce “an outer side surface” of the collapsible valve in line 4 and also recite “an outer side surface” of the collapsible valve on line 9. Since both of these surfaces are preceded by the article “an”, it appears that they are intended to be two different surfaces. However, based on the disclosure, it appears that they are intended to be the same. For the sake of examination, they are interpreted as being the same. It is suggested to amend line 9 to recite “the [[an]] outer side surface”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 14, 16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Burnard (PG PUB 2011/0024664).
Re claim 14, Burnard discloses a needleless access connector 272 (Fig 37; it is noted that all reference characters refer to Fig 30-37 unless otherwise noted) comprising: a housing 302 and a collapsible valve 258 disposed in the housing (as seen in Fig 37), the collapsible valve having a first end (at upper top surface 162), a second end (at the bottom surface of 16), and an outer side surface (seen in Fig 31 as the surface of portions 158+156+30+146+16) between the first and second ends (as seen in Fig 31-37); a valve axial length (inherent) extending from the first end to the second end of the collapsible valve (the “valve axial length” is the length of 158+156+30+146+16); a first portion 158+156+30 (labeled in annotated Fig A below) extending from the first end toward the second end (as seen in Fig 31-37 and Fig A below), having a substantially cylindrical shape (as seen in Fig 31-37) with at least one arcuate cut 260 (as seen in Fig 37, cute 260 is “arcuate”) on an outer side surface thereof (as seen in Fig 30-37) and comprising a first axial length (the “first axial length” is the length of 158+156+30); a second portion 146 (labeled in annotated Fig A below) 
Regarding the claim limitation “wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length”, Burnard reads on this limitation as seen in annotated Fig A above (since the combined length is greater than half of the valve axial length) although not explicitly disclosed in writing. Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the combined second and third axial lengths are between about 30% and 66% of the valve axial length based on annotated Fig A. 

    PNG
    media_image1.png
    704
    669
    media_image1.png
    Greyscale

Re claim 16, Burnard discloses that the second axial length is about 56% of the valve axial length (as seen in annotated Fig A above), although not explicitly disclosed in writing. Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the second axial length is about 56% of the valve axial length based on annotated Fig A. 
Re claim 18, Burnard discloses that the collapsible valve further comprises a void 142 in the second portion and the third portion (as seen in Fig 31,37 and Fig A above).  
Re claim 19, Burnard discloses that the void extends entirely through the third axial length and partially through the second axial length (as seen in Fig 31,37 and Fig A above).  
Re claim 20, Burnard discloses that the housing comprises channels 130 (seen in Fig 37 and labeled in Fig 9) extending along the second and third axial lengths (as .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-13, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Burnard (PG PUB 2011/0024664).
Re claim 1, Burnard discloses a needleless access connector 272 (Fig 37; it is noted that all reference characters refer to Fig 30-37 unless otherwise noted) comprising: a housing 302 and a collapsible valve 258 disposed in the housing (as seen in Fig 37), the collapsible valve having a first end (at upper top surface 162), a second end (at the bottom surface of 16), an outer side surface (seen in Fig 31 as the surface of portions 158+156+30+146+16) between the first and second ends (as seen in Fig 31-37), and a valve axial length (inherent) extending from the first end to the second end of the collapsible valve (the “valve axial length” is the length of 158+156+30+146+16), wherein the collapsible valve comprises a first portion 158+156+30 (labeled in annotated Fig A above) extending from the first end toward the second end (as seen in Fig 31-37 and Fig A above), a second portion 146 (labeled in annotated Fig A above) extending from the first portion toward the second end (as seen in Fig 31-37 and Fig A 
Regarding the claim limitation “wherein the combined second and third axial lengths are between about 30% to 66% of the valve axial length”, Burnard reads on this limitation as seen in annotated Fig A above (since the combined length is greater than half of the valve axial length) although not explicitly disclosed in writing. Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the combined second and third axial lengths are between about 30% and 66% of the valve axial length based on annotated Fig A. 

Re claim 2, Burnard discloses all the claimed features except explicitly disclosing that the valve axial length is between about 0.62 to 0.82 inches. However, it would have been an obvious matter of design could to modify the valve axial length to be between about 0.62 to 0.82 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 3, Burnard discloses all the claimed features except explicitly disclosing that the first axial length is between about 0.22 to 0.28 inches. However, it would have been an obvious matter of design could to modify the first axial length to be between about 0.22 to 0.28 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 4, Burnard discloses that the second axial length is about 56% of the valve axial length (as seen in annotated Fig A above), although not explicitly disclosed in writing. Applicant has not defined the metes and bounds of the term “about” and, about 56% of the valve axial length based on annotated Fig A. 
Re claim 5, Burnard discloses that the first axial length is about 34% of the valve axial length (as seen in annotated Fig A above), although not explicitly disclosed in writing. Applicant has not defined the metes and bounds of the term “about” and, therefore, one of ordinary skill in the art would understand that the first axial length is about 34% of the valve axial length based on annotated Fig A. 
Re claim 6, Burnard discloses that the collapsible valve further comprises a void 142 in the second portion and the third portion (as seen in Fig 31,37).
Re claim 7, Burnard discloses that the void extends entirely through the third axial length and partially through the second axial length (as seen in Fig 31,37 and Fig A above).  
Re claim 8, Burnard discloses that the housing comprises channels 130 (seen in Fig 37 and labeled in Fig 9) extending along the second and third axial lengths (as seen in Fig 9), the channels adapted to allow fluid to flow between the housing and the collapsible valve when the collapsible valve is collapsed (Para 76).
Re claim 10, Burnard discloses that an inner surface (which forms the void 142, as seen in Fig 31,37) of the second portion does not comprise an arcuate cut (as seen in Fig 31,37).  
Re claim 11, Burnard discloses that the the housing comprises a male fitting 100 (seen in Fig 37 but not labeled; labeled in Fig 8) at a first end (directed downward in Fig 37) and a female fitting 70 (seen in Fig 37 but not labeled; labeled in Fig 8) at a second end opposite the first end (directed upward in Fig 37).
Re claim 12, Burnard discloses that the male and female fittings comprise luer fittings (Para 69,123).
Re claim 13, Burnard discloses that the housing comprises an opening 72 (seen in Fig 37 but not labeled; labeled in Fig 9); the first portion comprises an end (the upper end of the first portion in Fig 37) that, when the collapsible valve is in an uncollapsed state, extends into the opening (as seen in Fig 37); the end of the first portion has a first diameter (at 158, as seen in Fig 37); and the outer surface of the second portion has a second diameter (at 146, as seen in Fig 37) that is larger than the first diameter (as seen in Fig 37).
Re claim 15, Burnard discloses all the claimed features except explicitly disclosing that the valve axial length is between about 0.62 to 0.82 inches. However, it would have been an obvious matter of design could to modify the valve axial length to be between about 0.62 to 0.82 inches since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Re claim 17, Burnard discloses that the housing and the collapsible valve are configured to provide positive displacement when actuated (Para 119), but does not explicitly disclose a priming volume from 0.17 to 0.19 milliliters. However, it would have been an obvious matter of design could to modify the valve such that the priming volume is from 0.17 to 0.19 milliliters since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant’s arguments filed 9/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 5,782,816 to Werschmidt et al. (Fig 2,12) and PG PUB 2006/0163515 to Ruschke (Fig 49,50) each disclose a needleless access connector reading on at least each of the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783